Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/08/2016 09:05 AM CDT




                                                        - 308 -
                                         Nebraska A dvance Sheets
                                          293 Nebraska R eports
                                  FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                                               Cite as 293 Neb. 308




                        First Nebraska Educators Credit Union, appellant,
                              v. U.S. Bancorp and U.S. Bank National
                                    Association, N.D., appellees.
                                                   ___ N.W.2d ___

                                         Filed April 8, 2016.     No. S-15-617.

                1.	 Motions to Dismiss: Appeal and Error. A district court’s grant of a
                     motion to dismiss is reviewed de novo.
                 2.	 ____: ____. When reviewing an order dismissing a complaint, the appel-
                     late court accepts as true all facts which are well pled and the proper and
                     reasonable inferences of law and fact which may be drawn therefrom,
                     but not the plaintiff’s conclusion.
                3.	 Motions to Dismiss: Pleadings. To prevail against a motion to dis-
                     miss for failure to state a claim, a plaintiff must allege sufficient facts,
                     accepted as true, to state a claim to relief that is plausible on its face.
                     In cases in which a plaintiff does not or cannot allege specific facts
                     showing a necessary element, the factual allegations, taken as true, are
                     nonetheless plausible if they suggest the existence of the element and
                     raise a reasonable expectation that discovery will reveal evidence of the
                     element or claim.
                4.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                     tion of law, for which an appellate court has an obligation to reach
                     an independent conclusion irrespective of the decision made by the
                     court below.
                5.	 Trusts: Deeds: Statutes: Appeal and Error. Because the Nebraska
                     Trust Deeds Act made a change in common law, appellate courts strictly
                     construe the statutes comprising the act.
                6.	 Statutes: Appeal and Error. Absent a statutory indication to the
                     contrary, an appellate court gives words in a statute their ordinary
                     meaning.
                7.	 Statutes. A court must attempt to give effect to all parts of a statute,
                     and if it can be avoided, no word, clause, or sentence will be rejected as
                     superfluous or meaningless.
                             - 309 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
           FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                        Cite as 293 Neb. 308

  Appeal from the District Court for Sarpy County: David K.
Arterburn, Judge. Affirmed.

   Justin A. Roberts, of Lustgarten & Roberts, P.C., L.L.O.,
for appellant.

   Patrick R. Turner, of Stinson, Leonard & Street, L.L.P.,
for appellees.

  Heavican, C.J., Wright, Connolly, Cassel, and K elch, JJ.

  Heavican, C.J.
                        INTRODUCTION
   First Nebraska Educators Credit Union (First Nebraska)
filed an amended complaint against U.S. Bancorp and U.S.
Bank, National Association, N.D. (U.S. Bank), alleging that
U.S. Bank failed to provide it with notice of a foreclosure
sale pursuant to Neb. Rev. Stat. § 76-1008 (Reissue 2009).
First Nebraska sought damages in the amount of $41,203.94.
The district court dismissed First Nebraska’s amended com-
plaint for the failure to state a claim. First Nebraska appeals.
We affirm.

                 FACTUAL BACKGROUND
   Jack E. Cotton and Vickie L. Cotton owned real property
located in Sarpy County, Nebraska. A deed of trust was filed
by U.S. Bank on the Cottons’ property on February 10, 2006.
   On April 2, 2007, the Cottons executed and delivered a note
to First Nebraska in the amount of $27,401.50, plus interest
of 9.99 percent per year. As security for this note, the Cottons
delivered a deed of trust to their same Sarpy County property.
That deed was recorded on April 5. Thus, U.S. Bank was the
senior lienholder and First Nebraska’s interest was junior to
U.S. Bank’s.
   The First Nebraska trust deed included the following
language:
                              - 310 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
           FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                        Cite as 293 Neb. 308

               REQUEST FOR NOTICE OF DEFAULT
             AND FORECLOSURE UNDER SUPERIOR
                MORTGAGES OR DEEDS OF TRUST
         Request is hereby made that a copy of any notice of
      default and a copy of any notice of sale under the deed
      of trust filed for record . . . and recorded in Book . . . ,
      Page . . . , or . . . , Records of Sarpy County, Nebraska,
      executed by . . . as Trustor, in which . . . is named as
      beneficiary and as Trustee, be mailed to First Nebraska
      Educators Credit Union at 10655 Bedford Avenue Omaha,
      NE 68134-3613
The ellipses represent blank spaces in the original document,
and the underlined information was typed in a typeface differ-
ent from the original.
   On May 17, 2009, the trustee filed a notice of default on
the 2006 deed of trust held by U.S. Bank. On September 21,
the trustee executed a trust deed to grant and convey the real
property to an investment company for the sum of $48,566. A
deed of trust to this effect was filed with the register of deeds.
That trust deed indicated that notice of sale had been provided
as required by law.
   First Nebraska filed suit, alleging that it did not receive
notice of the sale and did not attend the sale. As such, First
Nebraska was not able to bid on the property and its second
lien interest was extinguished with the sale of the property.
First Nebraska sought damages in the amount of $41,203.94.
   U.S. Bank filed a motion to dismiss, which the district
court granted. The court reasoned that the request given
by First Nebraska for notice of sale did not comply with
§ 76-1008(1); thus, First Nebraska was not entitled to notice.
First Nebraska appeals.

                   ASSIGNMENT OF ERROR
   First Nebraska assigns, restated and consolidated, that the
district court erred in dismissing its amended complaint.
                                    - 311 -
                        Nebraska A dvance Sheets
                         293 Nebraska R eports
                FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                             Cite as 293 Neb. 308

                   STANDARD OF REVIEW
   [1-3] A district court’s grant of a motion to dismiss is
reviewed de novo.1 When reviewing an order dismissing a
complaint, the appellate court accepts as true all facts which
are well pled and the proper and reasonable inferences of law
and fact which may be drawn therefrom, but not the plain-
tiff’s conclusion.2 To prevail against a motion to dismiss for
failure to state a claim, a plaintiff must allege sufficient facts,
accepted as true, to state a claim to relief that is plausible
on its face.3 In cases in which a plaintiff does not or cannot
allege specific facts showing a necessary element, the factual
allegations, taken as true, are nonetheless plausible if they
suggest the existence of the element and raise a reasonable
expectation that discovery will reveal evidence of the element
or claim.4
   [4] Statutory interpretation presents a question of law, for
which an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the decision made by the
court below.5

                          ANALYSIS
   The sole issue presented by this appeal is whether U.S. Bank
was required to mail a notice of sale to First Nebraska under
§ 76-1008. That section provides:
        (1) Any person desiring a copy of any notice of default
     and of any notice of sale under any trust deed may, at any
     time subsequent to the filing for record of the trust deed
     and prior to the filing for record of a notice of default

 1	
      SID No. 1 v. Adamy, 289 Neb. 913, 858 N.W.2d 168 (2015).
 2	
      Id.
 3	
      Id.
 4	
      Id.
 5	
      Hauxwell v. Henning, 291 Neb. 1, 863 N.W.2d 798 (2015).
                          - 312 -
              Nebraska A dvance Sheets
               293 Nebraska R eports
      FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                   Cite as 293 Neb. 308

thereunder, file for record in the office of the register of
deeds of any county in which any part or parcel of the
trust property is situated a duly acknowledged request
for a copy of any such notice of default and notice of
sale. The request shall set forth the name and address of
the person or persons requesting copies of such notices
and shall identify the trust deed by stating the names of
the original parties thereto, the date of filing for record
thereof, and the book and page or computer system refer-
ence where the same is recorded and shall be in substan-
tially the following form:
   Request is hereby made that a copy of any notice of
default and a copy of notice of sale under the trust deed
filed for record . . . , 20 . . . , and recorded in book
. . . , page . . . , (or computer system reference . . . . )
Records of . . . County, Nebraska, executed by . . . as
trustor, in which . . . is named as beneficiary and . . . as
trustee, be mailed to . . . (insert name) . . . at . . . (insert
address) . . . .
   Signature . . . .
   (2) Not later than ten days after recordation of such
notice of default, the trustee or beneficiary or the attor-
ney for the trustee or beneficiary shall mail, by reg-
istered or certified mail with postage prepaid, a copy
of such notice with the recording date shown thereon,
addressed to each person whose name and address is
set forth in a request therefor which has been recorded
prior to the filing for record of the notice of default,
directed to the address designated in such request. At
least twenty days before the date of sale, the trustee or
the attorney for the trustee shall mail, by registered or
certified mail with postage prepaid, a copy of the notice
of the time and place of sale, addressed to each person
whose name and address is set forth in a request therefor
which has been recorded prior to the filing for record of
                               - 313 -
                    Nebraska A dvance Sheets
                     293 Nebraska R eports
            FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                         Cite as 293 Neb. 308

      the notice of default, directed to the address designated
      in such request.
          (3) Each trust deed shall contain a request that a copy
      of any notice of default and a copy of any notice of sale
      thereunder shall be mailed to each person who is a party
      thereto at the address of such person set forth therein, and
      a copy of any notice of default and of any notice of sale
      shall be mailed to each such person at the same time and
      in the same manner required as though a separate request
      therefor had been filed by each of such persons as pro-
      vided in this section.
          (4) If no address of the trustor is set forth in the trust
      deed and if no request for notice by such trustor has been
      recorded as provided in this section, a copy of the notice
      of default shall be published at least three times, once a
      week for three consecutive weeks, in a newspaper of gen-
      eral circulation in each county in which the trust property
      or some part thereof is situated, such publication to com-
      mence not later than ten days after the filing for record of
      the notice of default.
          (5) No request for a copy of any notice filed for record
      pursuant to this section nor any statement or allegation in
      any such request nor any record thereof shall affect the
      title to trust property or be deemed notice to any person
      that any person requesting copies of notice of default or
      of notice of sale has or claims any right, title, or interest
      in or lien or claim upon the trust property.
   On appeal, First Nebraska contends that it complied with
§ 76-1008(3) when it included the request for notice of
default language at the end of its trust deed and that this sub-
stituted for any obligation it had under subsection (1). First
Nebraska relies on the following language in subsection (3)
which states that “a copy of any notice of default and of any
notice of sale shall be mailed to each such person at the same
time and in the same manner required as though a separate
                                  - 314 -
                       Nebraska A dvance Sheets
                        293 Nebraska R eports
               FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                            Cite as 293 Neb. 308

request therefor had been filed by each of such persons as
provided in this section.”6
   U.S. Bank disagrees, and argues that notice is required
under § 76-1008(3) only to those parties to that particular
trust deed. It points to language in subsection (3) that pro-
vides, “Each trust deed shall contain a request that a copy
of any notice of default and a copy of any notice of sale
thereunder shall be mailed to each person who is a party
thereto . . . .”7
   [5-7] This appeal requires us to interpret § 76-1008. Because
the Nebraska Trust Deeds Act made a change in common law,
we strictly construe the statutes comprising the act.8 Absent a
statutory indication to the contrary, an appellate court gives
words in a statute their ordinary meaning.9 A court must
attempt to give effect to all parts of a statute, and if it can be
avoided, no word, clause, or sentence will be rejected as super-
fluous or meaningless.10
   The purpose of § 76-1008 is to set forth who is entitled
to notice of default and sale and how that notice should
be effected. Subsection (1) provides that “any person” who
desires notice of default or notice of sale may file for such
notice using the language set forth in the statute. It is this
language which was set forth, albeit incompletely, at the end
of the trust deed between First Nebraska and the Cottons.
Subsection (2) provides that no later than 10 days after a
notice of default is recorded, persons seeking notice must be
given that notice.

 6	
      § 76-1008(3) (emphasis supplied).
 7	
      Id. (emphasis supplied).
 8	
      See First Nat. Bank of Omaha v. Davey, 285 Neb. 835, 830 N.W.2d 63
      (2013).
 9	
      DMK Biodiesel v. McCoy, 290 Neb. 286, 859 N.W.2d 867 (2015).
10	
      Stick v. City of Omaha, 289 Neb. 752, 857 N.W.2d 561 (2015).
                                     - 315 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                             Cite as 293 Neb. 308

   As noted above, § 76-1008(3) is primarily at issue in this
case. It provides that “[e]ach trust deed shall contain a request
that a copy of any notice of default and a copy of any notice
of sale thereunder shall be mailed to each person who is a
party thereto” and that these notices shall be mailed to “each
such person at the same time and in the same manner required
as though a separate request therefor had been filed by each
of such persons.” From this language, we know that a trust
deed must contain a request for notice, but that request is for
notice “thereunder” and is to be sent to “each person who is a
party thereto.”
   The problem with First Nebraska’s argument, then, is that
while it was a party to its own trust deed and would be con-
tractually entitled to notice in the event of default of that
underlying trust deed, it was not a party to U.S. Bank’s trust
deed and is not entitled to notice under that deed. It is that
deed which was foreclosed upon. A proper reading of the stat-
ute provides that unless the person or institution is a party to
the trust deed at issue, that person or institution is not entitled
to notice unless it is requested under § 76-1008(1).
   First Nebraska did not adequately request notice under
§ 76-1008(1). As noted, this court strictly construes the stat-
utes comprising the act.11 While the language at the conclu-
sion of First Nebraska’s trust deed with the Cottons purported
to make a request for notice under subsection (1), it was
ineffective, because the request failed to comply with the
requirements of subsection (1) in a number of particulars.
Specifically, the request did not detail the precise information
regarding the trust deed for which the requesting party sought
notice, did not include the date the prior deed was recorded,
and did not include the book and page (or reference) number
of that deed.

11	
      First Nat. Bank of Omaha v. Davey, supra note 8.
                             - 316 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
           FIRST NEB. ED. CREDIT UNION v. U.S. BANCORP
                        Cite as 293 Neb. 308

  Compliance with § 76-1008(1) triggers the requirement that
notice be given; without such a request under subsection (1),
U.S. Bank had no obligation to provide notice of sale to First
Nebraska. First Nebraska’s arguments to the contrary are with-
out merit.

                          CONCLUSION
   U.S. Bank was not required to serve notice of foreclosure
sale upon First Nebraska. As such, the district court did not
err in dismissing First Nebraska’s amended complaint for
the failure to state a claim. The decision of the district court
is affirmed.
                                                    A ffirmed.
   Stacy, J., participating on briefs.
   Miller-Lerman, J., not participating.